 1 ADAM ROSE, ESQ. pro hac vice
     LAW OFFICE OF ROBERT L. STARR
 2 23901 Calabasas Road, #2072
     Calabasas, California 91302
 3 Telephone: (818) 225-9040
     Facsimile: (818) 225-9042
 4
     SHANNON LISS-RIORDAN, ESQ. pro hac vice
 5 HAROLD LICHTEN, ESQ. pro hac vice
     LICHTEN & LISS-RIORDAN, PC
 6 729 Boylston Street, Suite 2000
     Boston, MA 02116
 7 Telephone: (617) 994-5800
     Facsimile: (617) 994-5801
 8
     LAW OFFICES OF KRISTINA L. HILLMAN
 9 KRISTINA L. HILLMAN, ESQ. (NSB 007752)
     1594 Mono Avenue, P.O. Box 1987
10 Minden, Nevada 89423
     Telephone: (775) 770-4832
11 Facsimile: (775) 782-6932
12 Attorneys for Plaintiff Diane Desio
13                                UNITED STATES DISTRICT COURT
14                                    DISTRICT OF NEVADA
15 DIANE DESIO, individually, and on                   )   CASE NO.: 2:2015-cv-01440-GMN-
     behalf of similarly situated individuals,         )   CWH
16                                                     )
                    Plaintiffs,                        )   SECOND STIPULATION AND
17                                                     )   ORDER TO CONTINUE HEARING
              v.                                       )   REGARDING APPROVAL OF
18                                                     )   SETTLEMENT; PROPOSED ORDER
                                                       )
19 RUSSELL ROAD FOOD AND                               )
     BEVERAGE, LLC dba CRAZY HORSE                     )
20 III GENTLEMEN’S CLUB, and DOES 1                    )
     to 10,                                            )
21                                                     )
                     Defendants.                       )
22
23
24
25            Based on further conflicts with Plaintiffs’ counsel’s calendars, the Parties
26 hereby agree to stipulate to move the hearing regarding approval of settlement from
27 its current hearing date on August 5, 2019 at 3:30 p.m. to August 19, 2019 at 3:30
28 p.m., or as soon thereafter as the Court may order.
                                                 -1-
              STIPULATION TO CONTINUE HEARING ON REGARDING APPROVAL OF SETTLEMENT
 1 Date: July 22, 2019                  LAW OFFICE OF ROBERT STARR
 2                                      /s/ Adam Rose
 3                                      Attorney for Plaintiffs
 4
 5 Date: July 22, 2019                  MORAN BRANDON BENDAVID MORAN
 6                                      /s/ Stephanie J. Smith
 7                                      Attorney for Defendant
 8
 9
10                                      ORDER
11       It is so ordered that the hearing regarding approval of settlement currently
12 scheduled for August 5, 2019 at 3:30 p.m. will be continued to August 19, 2019 at
13 3:30 p.m.
14
                                       Dated this ____
                                                   26 day of July, 2019.
15
16
                                       _____________________________
17
                                       Gloria M. Navarro, Chief Judge
18                                     UNITED STATES DISTRICT COURT
19
20
21
22
23
24
25
26
27
28
                                          -2-
            STIPULATION TO CONTINUE HEARING REGARDING APPROVAL OF SETTLEMENT
